Citation Nr: 1817485	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-07 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a hernia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a lung disability.  


REPRESENTATION

Veteran is represented by:  The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983 and from October 1990 to July 1991, with service in the Army National Guard from September 1983 to October 1990 and from July 1991 to October 1991. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a back disability and a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2006 rating decision denied service connection for a back disability, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  

2.  Evidence received since the December 2006 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection     claim for a back disability and raises a reasonable possibility of substantiating       that claim.

3.  A December 2006 rating decision denied service connection for a hernia, and the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  

4.  Evidence received since the December 2006 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for a hernia or raise a reasonable possibility of substantiating that claim.  

5.  The probative evidence of record is against a finding that a right shoulder disability is related to service.

6.  The probative evidence of record is against a finding that a right knee disability is related to service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection     for a back disability is new and material, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

2.  Evidence submitted to reopen the claim of entitlement to service connection     for a hernia is not new and material, and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

3.  The criteria for establishing entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 101, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303 (2017).



4.  The criteria for establishing entitlement to service connection for a right knee disability have not been met.  38 U.S.C. §§ 101, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,    1 Vet. App. 49, 53 (1990).

I.  Reopening Previously Denied Claims

A final claim will be reopened if new and material evidence is presented. 38 U.S.C.   § 5108. New evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior       final denial of the claim sought to be reopened and must raise a reasonable         possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

      Low Back Disability 

In a December 2006 rating decision, service connection for a back disability         was denied.  Thereafter, the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  Therefore, the December 2006 rating decision is final.  See 38 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2017).  

At the time of the December 2006 rating decision, the substantive evidence of record included the Veteran's service treatment and National Guard treatment records.  The Veteran's claim was denied because the medical evidence of record did not show a current diagnosis of a back disability.  

Subsequent to the December 2006 rating decision, the substantive evidence of record includes post-service treatment records, an April 2011 VA examination report, and the Veteran's testimony during the October 2017 Board hearing.  A review of the   VA examination report and post-service treatment records reveals diagnoses of a lumbar strain, disc herniation at L4-S1, compromise and displacement of the S1   nerve root on the left lateral recess, and thoracic spondylosis.  As this evidence   relates to establishing a current diagnosis of a back disability, the Board finds that   the new evidence is material.  Therefore, the claim for service connection for a back disability is reopened.  38 U.S.C. § 7105; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

	Hernia

In a December 2006 rating decision, service connection for a hernia denied.  Thereafter, the Veteran did not perfect an appeal or submit new and material evidence within one year of that decision.  Therefore, the December 2006 rating decision is final.  See 38 38 U.S.C. § 7104; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2017).  

At the time of the December 2006 rating decision, the substantive evidence of record included the Veteran's service treatment and National Guard treatment records, which showed that prior to service, the Veteran underwent a right inguinal hernia repair in November 1987; he received in-service treatment in November 1990 when his hernia acted up after extensive marching and walking; and he was subsequently cleared for separation after his hernia healed.  The Veteran's claim was denied because the record showed that the Veteran's hernia preexisted service, and there was no objective evidence of worsening during service.  

Subsequent to the December 2006 rating decision, the substantive evidence of record includes post-service treatment records, an April 2011 VA examination report in which the examiner opined that the Veteran's hernia was not aggravated by service, and the Veteran's testimony during the October 2017 Board hearing in which he testified that he did not remember how he aggravated his hernia during service.  A review of the Veteran's post-service treatment records shows treatment for a hernia   in October 2011 and June 2013.  Although this evidence is new, it does not relate to establishing that the Veteran's hernia worsened during service.  Likewise, the April 2011 VA examination report and testimony during the October 2017 Board hearing do not related to establishing that the Veteran's hernia worsened during service or raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that the new evidence is not material, and the claim for service connection for a hernia is not reopened.  38 U.S.C. § 7105; 38 C.F.R. § 3.156; Shade, 24 Vet. App. at 117.  

II.  Service Connection Claims

Service connection may be established for a disability resulting from disease            or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, any period of active 
duty for training (ACDUTRA) during which the individual concerned was disabled      or died from a disease or injury incurred in or aggravated in the line of duty, or        any period of inactive duty training during (INACDUTRA) which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d). ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6(c)(3).  Service connection may be granted for injury or disease incurred while on ACDUTRA.  38 U.S.C.A. § 101(24).  INACDUTRA is defined as duty (other than full-time duty) under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred while on INACDUTRA, but not for disease.  38 U.S.C.A. § 101(24).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

	Right Shoulder Disability 

The Veteran seeks service connection for a right shoulder disability, which he asserts was caused by in-service training and exercises.  

Upon review of the record, the Board finds that the probative evidence of record      is against a finding that a current right shoulder disability is related to service.  

As an initial matter, to the extent that the Veteran claims to have experienced continued right shoulder pain since service, the Board finds that such assertions     are not consistent with the evidence of record.  National Guard treatment records show that the Veteran sought treatment for right shoulder pain in June 1985 when    he felt something pull while working on an engine. The assessment was a muscle strain, and the Veteran was instructed not to lift more than 20 pounds. A June    1985 statement of medical examination and duty status indicates that the Veteran sustained a minimal injury to his right shoulder in the line of duty. A March 1988 report of medical examination indicates that the Veteran's upper extremities were normal, and he denied any painful or trick shoulder or swollen or painful joints       on an accompanying report of medical history.  A May 1991 report of medical examination indicates that the Veteran's upper extremities were normal upon his discharge from activity duty, and he again denied any painful or trick shoulder or swollen or painful joints on an accompanying report of medical history.  In June 1991, the Veteran reported soreness in both shoulder muscles after lifting 25- to   45-pound barbells the day before. However, the record does not show that he       was diagnosed with or treated for a shoulder disability.  Thereafter, despite    seeking treatment for various other conditions, the record shows no complaints 
of or treatment for shoulder pain until the Veteran filed his service connection    claim in June 2010.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board finds the contemporaneous medical evidence to be significantly more credible and persuasive than statements made to VA for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24,     25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran
is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan, 451 F.3d at 1337. 

The Veteran underwent a VA examination in October 2010, during which he reported the gradual onset of right shoulder pain since around 1985, which he correlated to rigorous training and work activities.  He stated that his symptoms diminished with rest and activity modification; however, his episodic course has been increasing in frequency and intensity.  X-rays revealed no evidence of bony or soft tissue pathology, and the diagnosis was supraspinatus tendonitis.  The examiner opined that a current right shoulder disability was less likely than not incurred in      or caused by service.  In support of this, the examiner explained that the Veteran's service treatment records did not document any objective findings consistent with a high energy injury to the soft tissue or osseous structures of the glenohumeral axis, such as fracture, tendon tear, or dislocation, and in the absence of such findings, a post-traumatic or chronic inflammatory process is less likely than not related to service.  The examiner also noted that because the Veteran served on active duty     for less than ten years, any microtrauma he sustained during active duty, even in   the aggregate, would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process, as medical literature suggests that a ten-year exposure is the threshold value. There is no competent opinion to the contrary.  

Although the Veteran believes that a current right shoulder disability is related to service, as a lay person, he has not shown that he has specialized training sufficient   to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the diagnosis and etiology of shoulder disabilities are matters not capable of lay observation and require medical expertise   to determine. Moreover, whether symptoms the Veteran reportedly experienced in service or following service are in any way related to a subsequently diagnosed shoulder disability is also a matter that requires medical expertise to determine.        See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain   he has experienced since his tour in the Persian   Gulf, he is not competent to testify to the fact that what he experienced in service    and since service is the same condition he is currently diagnosed with."). Thus, the opinion of the Veteran regarding the etiology of a current right shoulder disability       is not competent medical evidence.  

In sum, the preponderance of the competent and probative evidence is against the claim, and service connection must be denied. 

	Right Knee Disability 

The Veteran seeks service connection for a right knee disability, which he asserts was caused by in-service training and exercises.  

Upon review of the record, the Board finds that the probative evidence of record is against a finding that a current right knee disability is related to service.  

As an initial matter, to the extent that the Veteran claims to have experienced continued right knee pain since service, the Board finds that such assertions are not consistent with the evidence of record.  A July 1979 report of medical examination shows that    the Veteran had a scar on his right knee when he entered service.  Thereafter, service treatment and National Guard treatment records show no complaints of or treatment   for right knee pain during service.  Other than the scar on the right knee, the Veteran's lower extremities were noted to be normal on medical examinations performed in March 1988 and May 1991.  On reports of medical history dated November 1983, March 1988, and May 1991, the Veteran denied any trick or locked knee; swollen or painful joints; arthritis, rheumatism, or bursitis; cramps in the legs; lameness; or bone, joint, or other deformity.  The record shows no complaints of or treatment for right    knee pain until approximately 2008.  The Board finds the contemporaneous medical evidence to be significantly more credible and persuasive than statements made to       VA for purposes of seeking compensation.  See Cartright, 2 Vet. App. at 25; see also Buchanan, 451 F.3d at 1337. 

The Veteran underwent a VA examination in October 2010, during which he reported the gradual onset of right knee pain since around 1979, which he related to rigorous training and work activities.  He stated that his symptoms diminished with reset and activity modification; however, his episodic course has been increasing in frequency and intensity.  X-rays revealed no evidence of bony or soft tissue pathology, and      the diagnosis was chondromalacia. The examiner opined that a current right knee disability was less likely than not incurred in or caused by service.  In support of 
this, the examiner explained that the Veteran's service treatment records did not document any objective findings consistent with a high energy injury to the soft  tissue or osseous structures of the right knee, such as fracture, tendon tear, or dislocation, and in the absence of such findings, a post-traumatic or chronic inflammatory process is less likely than not related to service.  The examiner          also explained that because the Veteran served on active duty for less than ten   
years, any microtrauma he sustained during active duty, even in the aggregate,   would be insufficient to initiate and sustain a posttraumatic or chronic inflammatory process, as medical literature suggests that a ten-year exposure is the threshold value.  The examiner also opined that the scar on the Veteran's right knee was not aggravated by service, as there is no evidence of any injury which would alter the natural course of his preexisting scar.  There is no competent opinion to the contrary.  

Although the Veteran believes that a current right knee disability is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the 
diagnosis and etiology of knee disabilities are matters not capable of lay observation and require medical expertise to determine. Moreover, whether symptoms the Veteran reportedly experienced in service or following service are in any way related to a subsequently diagnosed knee disability is also a matter that requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301.  Thus, the opinion of the Veteran regarding the etiology of a current right knee disability is not competent medical evidence.  

In sum, the preponderance of the competent and probative evidence is against the claim, and service connection must be denied. 

In reaching the above conclusions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.  

New and material evidence not having been received, the claim of entitlement to service connection for a hernia is not reopened, and that appeal is denied.

Service connection for a right shoulder disability is denied.

Service connection for a right knee disability is denied.  


REMAND

With respect to the service connection claim for a back disability, the Veteran underwent a VA examination in April 2011. The examiner diagnosed the Veteran with a lumbar strain and opined that it was less likely than not incurred in or caused by service.  In support of this, the examiner explained that other than a report of a minor back strain on a 1988 report of medical history, service treatment records did not show any treatment for chronic back pain during service.  However, active duty service treatment records show that the Veteran sought treatment for back pain on numerous occasions in 1980, 1981, and 1991. Accordingly, the Board finds that a remand is necessary in order to obtain another medical opinion that addresses these records. 

Additionally, in January 2014, the Veteran submitted signed authorizations to obtain private chiropractic treatment records from Dr. Abeckjerr and Dr. Mandell.  However, the record does not show that VA ever requested records of treatment from either chiropractor.  On remand, the AOJ should attempt to obtain those records.  See 38 C.F.R. § 3.159(c) (2017).

With respect to the service connection claim for a respiratory disability, the Veteran underwent a VA examination in October 2010.  The examiner diagnosed the Veteran with chest pain and shortness of breath of uncertain etiology and opined that it was less likely than not related to service.  Thereafter, private treatment records dated 2012 through 2013 note a history of asthma and show diagnoses of a pulmonary nodule and restrictive lung disease.  The Board finds that a remand is necessary in order to obtain a new examination and supplemental opinion that considers these additional treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance as necessary, the AOJ should attempt to obtain private chiropractic treatment records from Dr. Abeckjerr and Dr. Mandell.  If any requested records are unavailable, the Veteran should be notified of such.
 
2.  After the above development has been completed to the extent possible, and relevant records are associated with the claims file, the AOJ should obtain another opinion with respect to the Veteran's service connection claim for a back disability.  If another examination is deemed necessary to respond the question, one should      be scheduled.


After a review of the claims file, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that any current back disability, including, but not limited to, a lumbar strain, disc herniation at L4-S1, compromise and displacement of the S1 nerve root on the left lateral recess, and/or thoracic spondylosis, is a continuation of or otherwise related to the Veteran's in-service complaints of back pain in 1980, 1981, and 1991 and report of recurrent back pain on a March 1988 report of medical history.  A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA respiratory examination to determine whether he suffers from a current lung disability and if so, to obtain an opinion as to whether such condition is related to service.  The claims file    must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should     respond to the following:

a. Indicate whether the Veteran suffers from a current lung disability.  In rendering this opinion, the examiner should consider the private treatment records dated 2012 through 2013 noting a history of asthma and showing diagnoses of a pulmonary nodule and restrictive lung disease.  

b. Provide an opinion addressing whether it is at least     as likely as not (50 percent or higher probability) that any current lung disability, including but not limited to asthma, lung nodule, and/or restrictive lung disease, is related to service. A complete rationale for all opinions must be provided.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the Veteran should be furnished      a supplemental statement of the case and be given an appropriate period to respond thereto before the case         is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


